MEMORANDUM OF DECISION.
After a jury trial in the Superior Court, Penobscot County, the defendant was convicted of the criminal violation of operation of a motor vehicle while under the influence of intoxicating liquor, 29 M.R.S.A. § 1312-B (Supp.1984). On appeal, the defendant contends that the State failed to comply with the automatic discovery provision of M.R.Crim.P. 16(a)(1)(C). The defendant also challenges the propriety of certain trial testimony by the arresting officer. There was no violation of Rule 16(a)(1)(C) in this case. Further, the defendant failed to preserve the evidentiary question through an objection at trial, and we find no obvious error.
Therefore, the entry is: Judgment affirmed.
All concurring.